Citation Nr: 1750029	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  17-14 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for a left knee strain, rated as 40 percent disabling, prior to April 1, 2015, and as 20 percent disabling, from April 1, 2015, to include whether the reduction from 40 percent disabling to 20 percent disabling, effective April 1, 2015, was proper.

2.  Entitlement to an increased rating for a right knee strain, rated as 30 percent disabling, prior to April 1, 2015, and as 20 percent disabling, from April 1, 2015, to include whether the reduction from 30 percent disabling to 20 percent disabling, effective April 1, 2015, was proper.

3.  Entitlement to an increased rating for right knee instability, rated as 20 percent disabling, prior to April 1, 2015, and as noncompensably disabling, from April 1, 2015, to include whether the reduction from 20 percent disabling to noncompensably disabling, effective April 1, 2015 was proper.



REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 2001 to January 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. A notice of disagreement was received in March 2015, a statement of the case was issued in February 2017, and a VA Form 9 was received in March 2017.


FINDING OF FACT

In October 2017, prior to promulgation of a Board decision, the Board received correspondence from the Veteran's representative, on behalf of the Veteran, wherein it was noted that the Veteran was satisfied with his appeals and wished to withdraw all pending appeals.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the Appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In October 2017, prior to promulgation of a Board decision, the Board received correspondence from the Veteran's representative, wherein it was noted that the Veteran was satisfied with his appeals and requested that all current appeals be withdrawn. Thus, no allegations of errors of fact or law remain for appellate consideration. As such, the Board does not have jurisdiction to review the appeal and the appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


